              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:17 CR 11

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )                 ORDER
                                          )
STEPHEN RUSSELL MCCOY,                    )
                                          )
       Defendant,                         )
                                          )
EASTERN BAND OF CHEROKEE                  )
INDIANS,                                  )
                                          )
       Garnishee.                         )
                                          )

       This matter is before the Court on the Government’s Motion for

Dismissal of Order of Continuing Garnishment (Doc. 83).

       On January 25, 2018, Defendant was sentenced to 108 months’

incarceration for his convictions of robbery within Indian country in violation

of 18 U.S.C. §§ 2111 and 1153; assault with a dangerous weapon with intent

to do bodily harm in Indian country in violation of 18 U.S.C. §§ 113(a)(3), and

1153; and two counts of interference with commerce by threat or violence in

violation of 18 U.S.C. §§ 1951(a), and 2. As part of the Judgment, Defendant

was ordered to pay a $400.00 assessment and restitution of $4,189.00. (Doc.

58).
      On April 30, 2018, the Court entered a Writ of Continuing Garnishment

(“Writ”) (Doc. 64) as to the Eastern Band of Cherokee Indians (“Garnishee”).

An Order of Continuing Garnishment (Doc. 74) was entered on June 13, 2018.

      On August 15, 2019, the Government filed its Final Accounting of

Garnishment (Doc. 81) and the instant Motion, which requests that the Court

dismiss the Order of Continuing Garnishment (Doc. 74) as the balance of the

assessment, fine, and /or restitution debt has been satisfied.

      For the reasons stated, the Government’s Motion for Dismissal of Order

of Continuing Garnishment (Doc. 83) is GRANTED, and the Order of

Continuing Garnishment (Doc. 74) is TERMINATED.


                                     Signed: October 8, 2019
